           Case 1:19-cv-05758-DLC Document 32 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  6/25/20
ANDREA ROSSBACH,
               Plaintiff,
                                                        19-CV-5758 (DLC) (BCM)
         -against-
                                                        ORDER
MONTEFIORE MEDICAL CENTER, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

         The Court has received and reviewed the parties' confidential joint letter dated June 23,

2020, submitted to chambers by email, informing the Court that they had not yet completed the

ESI searches discussed on May 21, 2020. No later than July 24, 2020, the parties shall again

submit     a     confidential   joint   letter     to    chambers   by   email,   addressed     to

Moses_NYSDChambers@nysd.uscourts.gov, updating the Court on the progress of discovery,

including whether the relevant ESI has been produced, such that a settlement conference would

be productive at that time.

Dated: New York, New York                        SO ORDERED.
       June 25, 2020


                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
Case 1:19-cv-05758-DLC Document 32 Filed 06/25/20 Page 2 of 2
